DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 10, and 19, taking claim 19 as exemplary: 
Though TINO (US 2017/0295224 A1), part of the prior art made of record, teaches virtual machines on hosts in paragraph [0021] and the use regression tools with workload in paragraph [0043] by using a regression model to simulate future capacity and demand workload of a computer infrastructure.
Though AHUJA et al., (US 2017/0109205 A1), part of the prior art made of record, teaches using regression with training in paragraphs [0042] and [0101] for using a regression for classified training operations of workloads.
Though AKOLKAR et al., (US 2014/0089495A1), part of the prior art made of record, teaches training a regression model for predicting load of virtual machines in paragraph [0043] by using a regression based performance model that is trained to predict workload of VMs.
The primary reason for marking of allowable subject matter of independent claims 1, 10, and 19, taking claim 19 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a method, non-transitory computer readable medium comprising instructions to be executed in a processor of a computer system, the instructions when executed in the processor cause the computer system to carry out a method, and system comprising:
obtaining historical data of the computing system, wherein the historical data comprises utilization rate of one or more processors of the plurality of host machines;
training a regression tool using the historical data, wherein the regression tool is a regression machine learning algorithm;
obtaining a desired change in system state;
based on the desired change, determining a target system state and calculating target system state data;
providing target system state data to the regression tool;
obtaining, from the regression tool, a prediction of load on the one or more processors of the controller;
comparing the prediction to a threshold value; and
based at least in part on the comparison, changing a current system state to the target system state.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of regression models with load and virtual machines, it does not teach the use of regression to prediction load of a controller of one or more processors on a plurality of a host machines and obtaining a desired change in system state, based on the desired change, determining a target system state and calculating target system state data, providing target system state data to a regression tool and then obtaining, from the regression tool, a prediction of load on the one or more processors and comparing the prediction to a threshold value where based at least in part on the comparison, changing a current system state to the target system state.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124